Citation Nr: 1044744	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  04-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation greater than 10 
percent for residuals of a left shoulder injury with arthritis 
and painful motion prior to February 24, 2007, and greater than 
30 percent since February 24, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In July 1998, the Veteran testified before a Decision Review 
Officer (DRO).  A transcript of that hearing is associated with 
the claims file.  

In an October 2007 decision, the Board denied entitlement to a 
disability rating higher than 10 percent for the Veteran's left 
shoulder disability.  He appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Veterans Court).  In November 
2008, the Veterans Court granted a joint motion of the Veteran 
and the Secretary of Veterans' Affairs (the Parties), vacated the 
Board decision and remanded the matter to the Board for 
compliance with the instructions in the joint motion.  

In February 2009 and again in January 2010, the Board remanded 
this matter to the RO via the Appeals Management Center (AMC) for 
the additional development.  There has been substantial 
compliance with the Board's remand and the matter has properly 
been returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In a writing received by the RO in June 2010, the Veteran 
referred to a left wrist disability.  There is no issue involving 
the Veteran's left wrist that has been appealed to the Board and 
the Board does not have jurisdiction to address any such issue.  
This matter is referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  Prior to February 24, 2007, the Veteran's residuals of a left 
shoulder injury with arthritis and painful motion did not result 
in ankylosis, neurological manifestations, instability, or motion 
of the left arm limited to shoulder level or below.  

2.  The Veteran's residuals of a left shoulder injury with 
arthritis and painful motion has never manifested as other that 
pain, stiffness, and limitation of motion of the left arm.  


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 10 
percent disabling prior to February 24, 2007, or higher than 30 
percent since February 24, 2007, for the Veteran's residuals of a 
left shoulder injury with arthritis and painful motion.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200, 5201, 5202 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed his claim for service connection for a left 
shoulder disability in July 1997.  Service connection for 
residuals of a left shoulder injury was established in the June 
2003 rating decision on appeal.  At that time the RO assigned a 
noncompensable evaluation, effective the date VA received his 
claim in July 1997.  In a March 2004 rating decision, the RO 
changed that rating to 10 percent, effective in July 1997 and 
recharacterized the disability as residuals, left shoulder injury 
with arthritis and painful motion.  In a September 2009 rating 
decision, the RO increased the disability rating to 30 percent, 
effective February 24, 2007, the date that a VA examination of 
the Veteran's left shoulder was conducted.  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

Arthritis is evaluated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Id.  If the joint is affected by limitation of 
motion but the limitation of motion is noncompensable under the 
appropriate diagnostic code, a 10 percent rating applies for each 
such major joint or group of minor joints affected by limitation 
of motion.  Id.  In the absence of limitation of motion, a 10 
percent rating applies for X-ray evidence of involvement of two 
or more minor joint groups.  Id.  A 20 percent rating applies for 
X-ray evidence of involvement of two or more minor joint groups, 
with occasionally incapacitating exacerbations.  Id.  For the 
purpose of rating disability from arthritis, the shoulder is 
considered a major joint.  38 C.F.R. § 4.45(f).  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part.  Under 38 C.F.R.  § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, 
painful motion is an important factor of disability from 
arthritis and actually painful joints are entitled to at least 
the minimum compensable rating for the joint. 

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

In Johnston, the Veterans Court determined that remand was 
inappropriate to address loss of range of motion due to pain 
where the maximum schedular rating had been assigned for loss of 
range of motion of the Mr. Johnston's wrist.  Id. at 85.  
Similiarly, in the instant case, the RO has assigned a 30 percent 
rating for loss of range of motion of the Veteran's left 
shoulder, effective since February 24, 2007.  A January 1968 
report of medical history documents that the Veteran is right 
handed.  Thus the Veteran's left shoulder is defined as his minor 
shoulder and his left arm is defined as the minor arm.  38 C.F.R. 
§ 4.69.  The 30 percent rating is the maximum rating available 
under the rating criteria for limitation of motion of a left arm 
(motion about the shoulder) for a right handed individual.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Hence, from February 
24, 2007 forward, the extent of limitation of motion of the 
Veteran's left shoulder due to pain is not a factor in 
determining the proper rating under the schedular criteria.  

Limitation of motion of the minor arm at shoulder level or to a 
point midway between the side and shoulder level, is assigned a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Limitation of motion of the minor arm to 25 degrees from the side 
is assigned a 30 percent rating.  Id.  

Normal motion of the arm is shown at 38 C.F.R. § 4.71a, Plate I.  
Shoulder flexion is motion in an arc in front of the body with 
the arm straight (elbow extended) from zero degrees (fingers 
pointing down and arm at side of the body) to 180 degrees (arm 
parallel to the head and fingers pointing up) with 90 degrees the 
point where the arm is in front of the torso and level with the 
shoulder.  Id.  Abduction is with the same degree reference 
points but with the arm raised in an arc at the side of the body 
rather than an arc in front of the body  Id.  Shoulder rotation 
is measured with the elbow flexed at 90 degrees, with the 0 
degree reference the point where the upper arm is parallel to the 
shoulder.  Id.  External rotation is motion in an arc toward the 
head with an endpoint where the upper arm is perpendicular to and 
pointing to the ceiling, defined as 90 degrees.  Id.  Internal 
rotation is motion in an arc toward the side of the body with an 
endpoint where the upper arm is perpendicular to and pointing to 
the floor, defined as 90 degrees.  Id.  

The evidence shows that the Veteran's left shoulder is not 
ankylosed and not unstable.   Hence, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, and 5203 are not for application.  

The first pertinent evidence of record is a March 1992 VA general 
medical compensation and pension (C&P) examination report.  At 
that time the Veteran complained of arthritis of both shoulders.  
Range of motion of each shoulder included flexion to 160 degrees 
, abduction to 130 degrees, internal rotation on the left to 90 
degrees, and external rotation to 90 degrees.  There was no 
tenderness to palpation of either shoulder.  The examiner did not 
state whether there was pain on motion.  

These results, though incomplete in the sense of no mention of 
DeLuca criteria, nevertheless are not probative of a finding that 
the Veteran's left shoulder disability approximated the criteria 
for a rating higher than 10 percent, providing some evidence 
against this claim.  

July 1997 private treatment notes from "T.A.S.," M.D. document 
that the Veteran complained of bilateral shoulder stiffness.  In 
a March 1998 letter, "I.H.," M.D. reported that the Veteran had 
complained of left shoulder pain in February 1998.  In an August 
1998 letter, a pharmacist, "J.P.G.," stated that the Veteran 
purchased a good deal of over the counter pain medications for 
shoulder and back pain.  
In July 1998 testimony before the DRO, the Veteran described the 
in-service injury of his shoulder but did not provide any 
information probative of a higher rating.  This evidence does not 
show that the Veteran's left shoulder disability approximated the 
criteria for a rating higher than 10 percent.  

A May 1993 vocational rehabilitation report refers to disability 
due to arthritis and/or tendonitis of most of the Veteran's 
joints, with a statement that "[h]e described painful loss of 
full movement of both shoulders."  Some reports prior to 1997 
indicate that the Veteran had full range of motion of his 
shoulders while others indicate that he had some limitation of 
motion.  There are numerous notes indicating that he had pain of 
both shoulders.  None of this evidence shows that his shoulder 
disability approximated the criteria for a rating higher than 10 
percent.  

A May 2003 VA nursing note documents that the Veteran complained 
of low back pain, tingling in his left leg and of 4 to 5 months 
duration tingling under his left shoulder blade.  Notes which 
follow in the next few months refer to the Veteran's neck and low 
back.  There is no attribution of the reported numbness to his 
shoulder or his in-service shoulder injury.  

In 2003 treatment notes, Dr. T.A.S. noted that the Veteran 
complained of worsening pain and stiffness of both shoulders.  

In March 2003, the Veteran underwent a VA C&P examination of his 
left shoulder.  He reported that he suffered from chronic daily 
pain.  Examination of his left shoulder revealed full and 
painless range of motion.  He did have positive impingement sign, 
both Hawkin's and Neer's, he was tender over the 
acromioclavicular (AC) joint and had pain over the AC joint with 
cross body adduction.  Rotator cuff strength was 4 out of 5 for 
the supraspinatus, external and internal rotators were 5 out of 
5.  Neurologically, he was intact.  X-rays showed mild AC joint 
arthritis.  

The evidence at this point is against granting a rating higher 
than 10 percent for the Veteran's left shoulder disability.  The 
statement that the Veteran had full and painless range of motion 
of the left shoulder is evidence that he had no limitation of 
motion of that shoulder, including limitation of motion due to 
pain.  38 C.F.R. § 4.40, § 4.45, and § 4.59, therefore, do not 
provide for a rating higher than 10 percent for loss of function.  

In August 2003, he again underwent a C&P examination of his left 
shoulder.  The examiner stated that he had reviewed the Veteran's 
claims file, which documented chronic and disabling left shoulder 
pain.  The Veteran reported that he had pain of the left shoulder 
and was unable to lift objects above his head.  Physical 
examination revealed that he had 5 out of 5 strength of both 
upper extremities with normal sensation throughout.  Active range 
of motion of the left shoulder was measured a forward flexion to 
90 degrees (passively to 235 degrees), abduction to 90 degrees 
(passively to 120 degrees), external rotation to 70 degrees 
(passively to 120 degrees) and internal rotation "to about T8."  
The examiner reported that he had positive impingement and some 
irritability with testing of the rotator cuff muscles.  Strength 
of those muscles was 4 out of 5 for the supraspinatus, 5 out of 5 
for the infraspinatus, teres minor, and subscapular.  X-rays 
showed some mild AC joint arthritis.  

This examiner specifically referred to the "DeLuca provision" 
stating that there was no pain on range of motion testing.  He 
also stated as follows:

It is conceivable that pain could further 
limit function as described particularly 
after being on his feet all day.  It is not 
feasible, however, to attempt to express 
any of this in terms of additional 
limitation of motion as these matters 
cannot be determined with any degree of 
medical certainty.  

The Board notes that this examination also included examination 
of the Veteran's spine, which explains why the examiner mentioned 
the Veteran being on his feet all day.  During the examination, 
the examiner noted that the Veteran had significant pain on 
motion of the lumbar spine and it therefore follows that the 
quoted paragraph applied to that disability.  The wording of the 
quoted paragraph, along with the significant pain on motion of 
the lumbar spine, leads the Board to the finding that the 
paragraph addressed only the low back disability.  Here, no 
limitation of motion of the Veteran's left shoulder was found on 
testing and no pain on motion was found on testing.  This 
examination report is evidence that motion of the Veteran's left 
arm was not limited to shoulder level or below.  This report is 
evidence against assigning higher than a 10 percent rating for 
the Veteran's left shoulder disability.  

In his notice of disagreement received by VA in November 2003, 
the Veteran stated that his shoulder condition was a lot worse 
than when he started his claim.  

On August 21, 2004,the Veteran underwent another C&P examination 
of his left shoulder.  The Veteran reported pain radiating from 
his neck to his left shoulder.  He also reported a decrease in 
range of motion of his shoulder due to pain and that he had lost 
strength with overhead activities.  Physical examination revealed 
a well developed individual in no acute distress.  Neurologically 
he had 5out of 5 strength in all upper extremities except for the 
left deltoid and first extensor, which were 4 out of 5.   
Reflexes were 2 plus bilaterally.  He had negative Hofmann's 
bilaterally.  Shoulder range of motion was forward flexion to 150 
degrees, abduction to 120 degrees, internal rotation to 45 
degrees, and external rotation to 80 degrees, passively and 
actively.  He did have pain with resisted deltoid and 
supraspinatus strength testing on the left shoulder and he did 
give away to this pain.  He had negative impingement sign.  X-
rays showed osteopenia present.  Assessment was left shoulder 
pain.  The examiner commented that the Veteran did have decreased 
range of motion with objective findings suggestive of decreased 
range of motion and giving way, with weakness and pain.  

The examiner also provided as follows:  

To address the DeLuca provisions, there was 
pain on range of motion of the cervical, 
lumbar spine, and shoulder testing at this 
time.  He does have weakness with pain and 
giving away, as described.  It is 
conceivable that this pain could further 
limit function as described, particularly 
after being on his feet all day.  It is not 
feasible, however, to attempt to express 
any of this in terms of additional 
limitation f motion as these mattes cannot 
be determined with any degree of medical 
certainty.  

Added to the record in September 2004 is a report of an MRI of 
the Veteran's left shoulder conducted in June 2004.  The 
impression was  as follows:  

There are mild degenerative spurs of the 
acromioclavicular joint that produce only 
minimal impingement on the adjacent 
portions of the orator cuff and the 
slightly increased T2 signal seen within 
the distal tendon of the supraspinatus 
muscle is favored to represent the effects 
of either tendinosis or a mild partial 
tear.  No other internal derangement of the 
shoulder joint is seen.  

Accompanying that submission was a writing from the Veteran in 
which he stated that a physician had told him that he had a torn 
tendon.  

The MRI shows the underlying pathology of his shoulder disability 
but is not evidence going to the rating criteria and therefore 
does not tend to show that his shoulder disability approximates 
the criteria for a higher rating.  

During the July 2004 DRO hearing, the Veteran testified that he 
is not able to lift his left shoulder like he used to, explaining 
that, even with small objects, he could "get up to just below 
level and it starts to hang up and goes numb and tingling."  
July 2004 DRO hearing transcript at 2-3  He referred to MRI 
findings, which are associated with the claims file, stating 
""[a]lso Dr. "M" who did the MIR in New Albany about three 
weeks ago - which I don't;' have the information from yet, but I 
will be sending it when I get it - says I have a "torn 
tendon.""  Id. at 3.  He also testified to his understanding of 
the pathology of his left shoulder.  Id. at 3.  

In a writing dated by the Veteran as August 31, 2004, 10 days 
after the August 21, 2004 examination, the Veteran explained that 
he disagreed with the 10 percent rating for his left shoulder 
disability, reporting that he had lost some use of his left arm, 
some strength of his left hand, and could not lift much of 
anything past shoulder level.  In a statement received by VA in 
June 2005, he reported that he suffered constant pain of the left 
shoulder.  

These statements do not provide evidence that his left shoulder 
disability approximated the criteria for higher than a 10 percent 
rating.  The August 31. 2004 statement must be considered in the 
context of the August 21, 2004 examination due to the proximity 
in time.  As to the June 2005 statement, it is lacking in the 
specifics necessary to find at what point in degrees he had pain, 
or, if the shoulder hurt without motion, at what point in degrees 
there was a change in pain or loss of function.  

There is no additional probative evidence of record prior to a 
February 2007 examination report.  The evidence up to that point 
does not show that the Veteran's left shoulder disability 
approximates the criteria for a rating higher than the 10 percent 
assigned.  There is no evidence showing that he had limitation of 
motion to the shoulder level or below prior to February 2007.  

The Board is aware of the statement in the August 2004 
examination report regarding pain on motion and that the examiner 
did not address at what point the pain began.  It is impossible 
at the time of the instant decision, in 2010, for anyone to 
provide a determination, other than through sheer speculation, as 
to at what degree of motion the Veteran had signs of pain or at 
what specific degree his pain resulted in limitation of function 
of his right shoulder as of August 2004.  Therefore, further 
development as to where motion became painful and whether the 
pain limited function is not called for as it could not 
reasonably substantiate a higher rating.  

There are, however, indicators from the most recent examination, 
when taken together with his reports that after February 2007 his 
shoulder disability worsened, that his shoulder disability prior 
to February 2007 did not warrant a rating higher than 10 percent.  
The Board will address those indicators after detailing the 
evidence of record from February 2007 forward.  

Of note, is that the examination reports from February 2007 
forward shed some light on his condition prior to that time, but 
cannot provide evidence going to whether a higher rating is 
warranted under the rating schedule for limitation of motion for 
the period from the date of the examination forward because the 
maximum schedular rating for limitation of motion has been 
effective since the date of the examination.  The reports are 
evidence that the Board must consider as to whether an additional 
schedular rating is warranted for his left shoulder disability 
and whether referral is warranted for consideration of a rating 
outside of the schedule (an "extraschedular" rating).  

On February 24, 2007, the Veteran again underwent a C&P 
examination of his left shoulder.  He reported that he had a 
baseline pain level of 5 to 6 out of 10, present the majority of 
every day.  He reported that this worsened with movement and 
increased to a level of 8 to 9 out of 10.  He also reported a 
history of popping and grinding that had worsened over the years.  
He reported that he did not have any problems with the activities 
of daily living.  

Physical examination revealed a range of motion of 0 to 160 
degrees of forward flexion, 120 degrees of abduction, 90 degrees 
of external rotation, and 60 degrees of internal rotation.  He 
had 4 out of 5 strength with isolated supraspinatus and 5 out of 
5 strength with isolated internal and external rotation.  Active 
and passive ranges of motion were the same, with no change with 
repetition.  He examiner stated that there was mild pain and 
discomfort associated with range of motion. There was tenderness 
to palpation over the AC joint.  He was negative for cross arm 
adduction, had negative Speed and Hawkins, and was non-tender to 
palpation over the biceps tendon.  There was no evidence on x-ray 
of dislocation.  Assessment was mild arthritis of the 
glenohumeral and AC joints.  

The examiner also included a paragraph as follows:  

To address the DeLuca provisions, there was 
mild discomfort associated with examination 
of the left shoulder today.  It is 
conceivable that pain could further limit 
function as described particularly with 
repetition.  It is not feasible, however, 
to attempt to express any of this in terms 
of additional limitation of motion as these 
matters cannot be determined with any 
degree of medical certainty.  

In April 2009, the Veteran underwent another VA examination of 
his left shoulder.  Ultimately the Board determined, in its 
January 2010 remand, that the report did not adequately address 
the DeLuca factors in that specific degree measurements at which 
pain resulted in additional limitation were not noted.  That 
being said, the other data obtained during the examination, 
including the reports of what the Veteran related, are not 
without value and need not be discarded as tainted by the 
incompleteness of the report.  This is also true for the 
examinations that preceded the April 2009 examination.  

The fact that the DeLuca criteria may not have been clearly 
addressed by an examiner does not render the measured range of 
motion or findings as to stability or neurological function 
irrelevant or not probative, it means no more than that the 
examination, as a whole, may have been lacking so as to 
constitute an inadequate examination.  In other words, the Board 
is not relying on inaccurate evidence anymore than it would be in 
considering the statements of the Veteran or a private physician 
where such did not specify the degree at which pain became a 
limiting factor.  

During that examination, the Veteran reported that he did not 
have any problems with the activities of daily living.  He 
reported that he was currently disabled secondary to his back, 
neck , and knees.  The examiner indicated that the Veteran would 
not be able to participate in a job lifting overhead or with 
heavy lifting involving the left shoulder.  The Veteran reported 
that he was not able to do any lifting and was limited in that 
capacity.  The examiner noted in this history section of the 
report that there were no flare-ups.  

Physical examination revealed that the Veteran was in no acute 
distress.  His left upper extremity was neurovascularly intact 
distally to motor and sensory function.  Active range of motion 
of the left shoulder was from 0 to 90 degrees of flexion, 0 to 90 
degrees of abduction, 0 to 60 degrees of external rotation, and 0 
to 60 degrees of internal rotation.  Passive range of motion was 
greater.  There was no change with repetition.  

The examiner stated that there was pain throughout the full arc 
of motion, and most pronounced with flexion and abduction.  He 
also reported that the Veteran had 5 out of 5 strength with 
isolated supraspinatus testing, 5 out of 5 strength with internal 
and external rotation.  He stated that there was positive 
Hawkins, positive Speed's, and negative cross-body adduction.  
The Veteran was tender to palpation of the AC joint.  There was 
mild crepitus with internal and external rotation.  There was no 
instability.  

While the examiner did refer to the DeLuca provisions such 
evidence does not matter here as the maximum rating for 
limitation of motion has been assigned as of the date of this 
examination.  

This report is probative of a finding that the Veteran's left 
shoulder disability does not result in neurological 
manifestations.  The Board notes this because the Veteran had 
remarked during the DRO hearing that his arm became numb and 
tingled.  As between his description of symptoms and the 
examiner's findings the Board assigns more weight to the 
examiner's findings because those were based on testing.  
Additionally, although the Veteran remarked in 2004 that he 
suffered from loss of strength of his left hand, there is no 
evidence that any such loss of strength was due to his left 
shoulder disability.  These statements by the Veteran, the Board 
finds, do not show that his left shoulder disability approximates 
the criteria for a higher rating for any time on appeal.  

The Board notes that here the examination results showed that he 
had motion limited to 90 degrees, or shoulder level.  The 
evidence does not show that motion was limited to lower than 
shoulder level.  Hence, this report is not evidence showing that 
his left shoulder disability approximated the 30 percent rating 
which has been effective since prior to the examination.  

In a writing dated by the Veteran in January 2009, he stated that 
his shoulder and arm pain had gotten worse and was weaker that it 
was when he made his last statement at the examination.   

On June 24, 2010, the Veteran again underwent C&P examination of 
his left shoulder He reported that his left shoulder disability 
results in pain and stiffness.  He indicated the pain was of the 
posterior shoulder girdle.  He reported that his pain was level 6 
on a scale of 0 to 10 but that he had flare-ups during which time 
the pain was significantly worse.  He stated that these occur 
twice per week for 1 to 2 hours at a time and were brought on by 
excessive use of the shoulder.  He reported that he takes 
Percocet for the pain with partial relief of the symptoms.  He 
also reported that his shoulder disability affects his activities 
of daily living in that he has constant pain and limitation of 
motion.  He reported that he used to work as a welder but had 
quit that job in the 1980's due to pain in his back and shoulder.  

The Board has considered the Veteran's statement regarding his 
cessation of work as a welder in the 1980s due to shoulder and 
back pain.  In this case, the RO adjudicated a claim for a TDIU 
in October 2005 and the Veteran has not indicated in the evidence 
since then any change in his employability.  The Board therefore 
finds that there is no unadjudicated claim for a TDIU.  

Physical examination revealed a well developed individual in no 
acute distress.  His shoulders had normal symmetry, there was no 
atrophy - measurement of the arm circumference 10 cm below the AC 
joint showed no asymmetry or atrophy, with equal arm 
circumferences at this level.  

Range of motion was forward flexion from 0 to 150 degrees.  The 
examiner stated that the Veteran had pain between 100 degrees and 
150 degrees and that this did not change with repetitive motion.  
Abduction was measured as from 0 to 90 degrees, with pain at 80 
to 90 degrees.  This also did not change with repetitive motion.  
External rotation was from 0 to 90 degrees with pain between 80 
and 90 degrees.  Internal rotation was measured as from 0 to 90 
degrees with pain between 80 and 90 degrees.  The examiner stated 
that these findings did not change with repetitive testing.  

The examiner found the Veteran to have mild diffuse tenderness to 
palpation over the shoulder girdle and AC joint.  On provocative 
testing he had negative Neer's and Hawkins.  Testing of the 
rotator cuff revealed 4 out of 5 strength for the supraspinatus, 
infraspinatus, and 5 out of 5 strength for the subscapularis.  He 
also found the Veteran's shoulder to be stable with anterior and 
posterior drawer.  X-ray findings revealed no fractures, 
dislocations, or destructive appearing lesions but showed the 
Veteran had mild degenerative changes at the midclavicular joint.  
Diagnosis was mild AC joint arthritis.  

In a medical opinion section of the examination report, the 
examiner provided additional explanation.  He stated that the 
Veteran's range of motion was unchanging with repetitive testing, 
moderate in severity, and would lead to some disability with 
overhead activities.  He also stated that the measurements of the 
Veteran's arm circumference indicated that there was no atrophic 
changes between the right and left shoulder, explaining that the 
Veteran's right shoulder is the dominant shoulder and that severe 
limitation of the use of the left shoulder would normally 
manifest as a change in arm circumference.  He also explained 
that the stiffness complained of by the Veteran would limit 
overhead activities but not activities below chest level.  

Specifically referring to the DeLuca factors, the examiner 
repeated the paragraph which was also found in the previous two 
reports, as follows:  

That the it is conceivable that pain could 
worsen and further limit function as 
described, particularly after repetitive 
use.  He stated that it was not feasible to 
express this in terms of additional loss of 
motion as these matters cannot be 
determined with any degree of medical 
certainty.  

This report shows that the examination was adequate and 
probative.  As the effective date of the maximum rating for 
limitation of motion was prior to this examination, there is no 
possible inadequacy due to wording of the reference to the DeLuca 
provisions.  In that regard, given the specificity of where pain 
was noted on motion, i.e. at a specific range of degrees, the 
Board finds this paragraph to mean no more than the possibility 
or conceivability that the Veteran's pain could worsen on 
repetitive use or otherwise.  Regardless, there is no higher 
schedular rating available so whether he has increased pain at 
times cannot provide for a higher schedular rating.  

That he stated in January 2009 that his pain and weakness had 
increased, tends to show that at prior to that date his left 
shoulder disability was of less severity.  This then tends to 
show that as of the August 2004 examination, which had a 
nonspecific finding of pain on motion by the examiner, his 
limitation of motion of his left arm (shoulder) did not satisfy 
the criteria for a higher rating than 10 percent rating.  This is 
because following that asserted increase in disability, the June 
2010 examination results showed that, even with pain and 
stiffness, motion of his left arm was not limited to below 
shoulder level.  

The Board notes that the evidence from this examination tends to 
show that his left shoulder disability does not approximate the 
criteria for 30 percent rating.  This most recent examination 
shows that even on repetitive testing and even including 
limitation due to pain, motion of the Veteran's right arm was not 
limited to shoulder level or below.  Indeed, he demonstrated 
flexion to 100 degrees and external rotation to 80 degrees, 
before pain was present.  While he did have abduction to just 
below shoulder level (80 degrees) and pain when closing his arm 
against his side in the last 10 degrees (80 to 90 degrees of 
internal rotation) his range of motion did not approximate the 
criteria for a 30 percent rating.  However,  there is no issue 
before the Board at this time as to reduction of his disability 
rating.  

The evidence after February 2007, as well as the evidence prior 
to February 2007, is against assigning any other rating for his 
left shoulder disability.  He has not been found to have an 
ankylosed shoulder and he has always been found to not suffer 
from any instability of the left shoulder.  There is no 
attribution of any neurological manifestations to his left 
shoulder disability.  The Board now turns to analysis of whether 
referral is warranted for a rating outside of the rating 
schedule.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the 
RO must determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

Here, the Veteran has contended that he suffers from pain, 
weakness, and stiffness of his left shoulder.  These 
manifestations are contemplated by 38 C.F.R. § 4.40 and § 4.45.  
Although stiffness is not specifically mentioned in these 
provisions, § 4.40 deals with functional limitation and refers to 
the normal workings of the body to include normal excursion, 
speed and coordination.  This the Board finds is broad enough to 
contemplate functional limitation due to stiffness.  As to the 
weakness, the Board notes that this has never been demonstrated 
but he has complained of an inability to use his shoulder for 
overhead activities.  This is contemplated by the rating schedule 
in that 38 C.F.R. § 4.71a, Diagnostic Code 5201 addresses the use 
of the arm in terms of range of motion, which necessarily 
includes motion overhead.  The Board concludes that the first 
step of the Thun analysis is resolved in a manner unfavorable to 
a referral for extraschedular consideration for any time on 
appeal.  The Board therefore declines to remand this issue for 
such a referral.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Here, the Veteran filed his claim that eventually gave rise to 
this appeal in July 1997 and the initial denial of his claim was 
in September 2007, prior to enactment of the VCAA.  In cases such 
as this, VA did not erred by failing to provide VCAA notice prior 
to the initial unfavorable adjudication by the RO.  Pelegrini, 18 
Vet. App. at 120.  Rather, the claimant has a right to content 
compliant notice and subsequent process.  Id.  

As service connection has been established, the only notice that 
could matter in this case is that regarding assignment of 
disability ratings and effective dates.  In a March 2006, the RO 
provided the Veteran with notice regarding these two elements.  
Additionally, in July and August 2005 letters, the RO informed 
the Veteran of his and VA's respective duties in obtaining 
evidence and told him what type of evidence would be probative of 
the rating assigned.  Since, those letters, there has been 
considerable process afforded the Veteran.  His claim has been 
readjudicated several times, most recently in a supplemental 
statement of the case issued in September 2010.  There has been 
argument provided by the Veteran's representative as to very 
specific provisions in the rating schedule, notably those of 
38 C.F.R. § 4.40 and § 4.45, as explained in DeLuca. 

Based on the above, the Board finds that VA has met its duty to 
notify under the VCAA in this case.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and all records 
identified by the Veteran as relevant to the issue on appeal ( 
other than Social Security Administration (SSA) records) have 
been associated with the claims file.  

As to the SSA disability records, the RO has made repeated 
attempts to obtain any available records.  This is best reflected 
in a document dated in July 2006, which shows that the RO made 
requests to the SSA in August 2005,  and in January, February, 
and April 2006.  There is a response from the SSA dated in July 
2006 which provides that the SSA could not send the records 
requested because after an exhaustive and comprehensive search 
the records could not be located.  The Board concludes from this 
evidence that further efforts to obtain relevant SSA records 
would be futile.  See 38 U.S.C.A. § 5103(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  VA has no further duty to assist in this regard.  
Id.  

Numerous examinations of the Veteran's left shoulder have been 
conducted.  The most recent examination, conducted in June 2010, 
is adequate under the facts of this case.  Although the Board 
finds no discrepancy as to how the examiner explained his 
findings with regard to limitation of motion under 38 C.F.R. 
§ 4.40 and 4.45, even if there is a discrepancy in this regard it 
does not matter as the Veteran was in receipt of the highest 
available schedular rating for limitation of motion prior to this 
examination.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


